DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant’s election without traverse of the invention of group X comprising claims 1-10 and 14-15 in the reply filed on 10/25/2021 is acknowledged. Claims in groups I-IX are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to non-elected groups, there being no allowable or linking claims. Claim 1 and 2 have been amended and claims 11-13 have been canceled. Claims 1-10 and 14-15 are present for examination.

 Priority
	Acknowledgement is made for this application which is filed on 06/29/2020 and claims the benefit of U.S. Provisional Application No. 62/868,790, filed 06/28/2019. 
Information Disclosure Statement
The information disclosure statement filed on 10/01/2020 for which a copy of the patent publication has been submitted in this application has been considered as shown by the Examiners signature next to each reference.

Claim Objections
	Claim 4 is objected to because of the following informalities: Claim 4 states:
"The cell-free cell lysate of claim 1, wherein the cell mixture comprises seven different cells 
Applicants may amend the claim to recite: 
"The cell-free cell lysate of claim 1, wherein the cell mixture comprises seven different cells heterologously expressing the different 
Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


	Claims 1-10 and 14-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2019/0376069 (Villarreal et al) in view of K. Sitaraman et al (A novel cell-free protein synthesis system.
	Claims 1-7, 9, 10 and 14-15 is/are rejected under 35 U.S.C. 103 because at least claims 1, 10 and 11 of Villarreal et al teach a microbial cell culture comprising a plurality of microbial cells comprising plasmids expressing the different proteins involved in translation of mRNA. Claims 10 and 11 specify the proteins comprising a cell mixture comprising seven different cells (thus each cell comprise one or more different translation factors or elongation factors or …) expressing the different polypeptides. The cell-free lysate in claim 5 encompasses cells comprising two specific translation factors. 

Villarreal et al teaches that a microbial cell can comprise more than one plasmids expressing the recombinant proteins involved in translation of an mRNA (see paragraph [007] and claim 9 of Villarreal).  Selecting the one or more translation factors to be expressed in a host cell is a matter of choice not affecting the overall design of what is produced i.e. translation factors produced. Therefore at the time of the instant invention claim 5 would have been obvious to the person of ordinary skill in the art.  
While Villarreal et al teach the use of an RNAse inhibitor (thus a nuclease inhibitor) in the in Vitro translation assay (see [0060]), Villarreal et al do not specifically teach use of a Gam exogenous nuclease inhibitor as encompassed in instant claims 6-7.  
Furthermore, Sitaraman et al teach that Gam protein of phage lambda is an inhibitor of RecBCD (ExoV) a nuclease that is capable of protecting linear PCR DNA templates from degradation in vitro. Furthermore, addition of purified Gam protein in extracts of Escherichia coli BL21 improves protein synthesis from PCR templates to a level comparable to plasmid DNA template.
Therefore the use of an nuclease inhibitor such as a Gam exonuclease inhibitor according to Sitaraman et al would have been obvious to protect the polynucleotides encoding the translational initiation factors, elongation factors, release factors and ribosome recycling factors in the cell-free cell lysate according to claim 1. Therefore claim 7 would have been obvious. 
	Claims 9 and 10 in the instant application are drawn to a cell-free cell lysate wherein expression of one or more of polypeptides is encoded by a polynucleotide operably linked to an E. coli host this includes a promoter such as the T7 promoters among other. Therefore using a T7 promoter to express one or more of the polypeptides according to claims 9 and 10 would have been prima facie obvious to the ordinary skill in the art.
Claims 14 and 15 are method of performing a cell-free protein translation comprising contacting an RNA to the cell-lysate of claim 1 and incubating the cell lysate under conditions to allow for translation of the protein coding sequence into a translated protein is obvious as the teaching of Villarreal et al is directed to producing a protein using a translation system that comprises a plurality of microbial cells comprising plasmids expressing the different proteins involved in translation of mRNA to produce a protein. Furthermore claim 15 is obvious because Villarreal teaches purifying a protein (in this case GFP as proof of principle) produced in a cell-free translation system. 
While Villarreal et al teaches the use of a nuclease in the reaction mix, Villarreal et al do not specifically teach use of a plasmid that expresses a nuclease inhibitor in the consortia of cells. Therefore claim 8 is free of the prior art.

Conclusion: Claim 8 is allowable.

Relevant publications: Yoshihiro Shimizu et al Cell-free translation reconstituted with purified components. AUGUST 2001, VOLUME 19, nature biotechnology page 715-755.


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Manjunath Rao can be reached on 571-272-0939. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KAGNEW H GEBREYESUS/            Primary Examiner, Art Unit 1652                                                                                                                                                                                            	February 2, 2022